SCHEDULE A to the INVESTMENT ADVISORY AGREEMENT Dated October 16, 2014 between ANGEL OAK FUNDS TRUST and ANGEL OAK CAPITAL ADVISORS, LLC The Trust will pay to the Adviser as compensation for the Adviser’s services rendered, a fee, computed daily at an annual rate based on the average daily net assets of the respective Fund in accordance with the following fee schedule: Advisory Fee Schedule Fund Annual Advisory Fee Angel Oak Flexible Income Fund 0.89% Angel Oak Multi-Strategy Income Fund 0.89% Angel Oak High Yield Opportunities Fund 0.55% IN WITNESS WHEREOF, the parties hereto have caused this Schedule A to be duly executed by their duly authorized officers, as of January 13, 2016. ANGEL OAK FUNDS TRUST on behalf of each series of the Trust listed on ScheduleA ANGEL OAK CAPITAL ADVISORS, LLC By: By: Name:Dory S. Black Name:Sreeni Probhu Title: President Title: Managing Partner As approved by the Board of Trustees: A-1
